Citation Nr: 0945026	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
strain (claimed as pulled back muscles).

2.  Entitlement to service connection for left temporal 
lipoma (claimed as cyst on left side of head).

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder).

4.  Entitlement to service connection for psychological 
factors affecting migraine headaches, also claimed as 
cognitive deficits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from August 1998 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In November 2008 the Board denied, in pertinent part, service 
connection for narcissistic personality, and remanded the 
Veteran's appeals for service connection for a thoracic spine 
strain disorder (claimed as pulled back muscles); a left 
temporal lipoma (claimed as cyst on left side of head); an 
acquired psychiatric disorder (dysthymia), including as 
secondary to a service-connected disability; and cognitive 
deficits for further development, including acquisition of 
opinions regarding the etiology of the claimed disabilities; 
or, in the alternative, provision to the Veteran of new 
examinations.  Examinations were duly scheduled in January, 
February, and March 2009, but the Veteran failed to appear 
and has not asked to be re-scheduled, and there is no 
indication that the Veteran was not apprised of his scheduled 
appointments.  The Board consequently finds that no further 
action to ensure compliance with the November 2008 remand 
directive is required.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
the Board has recharacterized the issue of service connection 
for dysthymic disorder, as shown on the title page of this 
remand.  In so doing the Board again notes that the issue of 
service connection for narcissistic personality was denied by 
the Board in November 2008.  The Board also notes that the 
issue of service connection for posttraumatic stress disorder 
was denied by the RO in a February 2008 rating decision.  

The issues of service connection for a cognitive deficits 
disorder and service connection for an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a left temporal area cyst 
during service and within three months of his separation from 
service.

2.  The Veteran was diagnosed with and treated for thoracic 
back strain during service and within the year thereafter, 
and continues to suffer from upper back pain and spasms.


CONCLUSIONS OF LAW

1.  A left temporal area cyst (also referred to as a lipoma) 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  

2.  A chronic thoracic back strain disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefits sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case, with all reasonable doubt to be resolved in 
favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


Service connection, left temporal lipoma

The Veteran seeks service connection for a cyst on the left 
side of his head.  Service treatment records (STRs) document 
the onset during service of a growth in the left temporal 
area, variously diagnosed as a lipoma and a cyst.

A few months after his separation from service the Veteran 
attended a VA examination, which found a 2 x 2 centimeter, 
non-tender growth on the left side of the head in the "left 
temporal region" that the Veteran said was occasionally 
inflamed with haircuts.  The Veteran was diagnosed as having 
a "cyst left side of head; " however, the examiner did not 
opine as to whether the left temporal area cyst found post-
service in October 2003 was related to the left temporal 
region cyst documented in STRs.  Nevertheless, based on 
medical evidence of a left temporal area growth that first 
manifested during service; that was noted during the 
Veteran's separation examination; and that was found a few 
months after service, the Board finds that service connection 
for a left temporal growth, variously diagnosed as a lipoma 
and a cyst, has been established.  38 C.F.R. § 3.102.

Service connection, thoracic spine strain

The Veteran also seeks service connection for pulled back 
muscles.  STRs show treatment for thoracic back pain during 
service.  Treatment records dated in July 1999 document the 
Veteran's complaints of upper thoracic region back discomfort 
following physical training.  During the course of his 
treatment the Veteran reported that he had injured his back 
at his age of 17.  The diagnosis was trapezius strain.  
Treatment records dated in April 2003 document complaints of 
muscle spasm after a sudden strain moving a bookshelf.  The 
pain was described as located in the center of the back.  The 
diagnosis was back strain.  

During his October 2003 VA examination the Veteran reported 
that he had symptoms involving his back several days each 
month.  He added that he was seen for it in the clinics and 
prescribed anti-inflammatories and muscle relaxers as needed.  
Physical examination of his mid back found flexion to 90 
degrees, extension to 35 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 40 degrees, and rotation to 
35 degrees.  The examiner noted that there was slight 
tenderness and pain in the mid back.  The diagnosis was 
"recurrent thoracic spine strain; xrays normal."  
Unfortunately, the examiner did not address the etiology of 
the disorder, and the Veteran did not report for subsequently 
scheduled examinations in 2009.  The Board will thus decide 
the matter based on the evidence of record.  38 C.F.R. § 
3.655.

The Board initially notes that although in service the 
Veteran reported injuring his back prior to service, no 
abnormality was noted on his enlistment examination, and 
there is no medical evidence of record suggesting a pre-
service origin for the back injury.  Accordingly, the 
presumption of soundness attaches.

The medical evidence confirms that he was treated for 
thoracic back pain, diagnosed as a trapezius strain/back 
strain, on at least two occasions during service.  The Board 
finds this to be highly probative evidence in favor of the 
Veteran's claim.  In addition, a post-service examination 
just three months after service also found tenderness and 
pain in the mid back, diagnosed as "recurrent thoracic spine 
strain", and the Board finds this likewise to be highly 
probative evidence in favor of the Veteran's claim.  Also 
probative is the Veteran's report just three months after his 
separation from service of symptoms involving his back 
several days each month.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (holding that lay evidence is one 
type of evidence that must be considered, if submitted, when 
a Veteran's claim seeks disability benefits).  Although the 
record lacks medical opinion evidence of a nexus, the Board 
finds the evidence in favor of the Veteran's claim to be 
persuasive.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, as the weight of the evidence is in favor of the 
Veteran's claim, service connection for thoracic spine strain 
is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for thoracic spine strain (claimed as 
pulled back muscles) is granted.

Service connection for left temporal lipoma (claimed as cyst 
on left side of head) is granted.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for an acquired psychiatric disorder, and for 
psychological factors affecting migraine headaches, also 
claimed as cognitive deficits.  

STRs dated in December 2000 note a history of depression.  In 
July 2001 the Veteran was referred for a mental health 
evaluation "to assess for and treat somatization or other 
psychological components."  Examination found him to be 
articulate and of above average intelligence.  Thought 
process were goal directed.  Affect was rather flat, but 
there were no indications of depression or of suicidal or 
homicidal ideation.  Diagnoses were as follows:

AXIS I:  Psychological Factors Affecting 
Medical Condition (Stress Related 
Physiologic Response Affecting 
Headaches)
AXIS II:  Some Narcissistic Personality 
Traits
AXIS III:  Headaches
AXIS IV:  Psychosocial Stressors, 
Feelings of Occupational 
Underutilization 
AXIS V:  Estimated Global Assessment of 
Functioning = 80 (current).  

A few days later the Veteran was seen for follow up 
treatment.  The military psychologist noted that the Veteran 
was serious and humorless.  

A psychologist's note dated in August 2001 informs that 
mental functioning was within normal limits with slightly 
dysphoric mood but appropriate thought processes and 
cognitive function, and no suicidal or homicidal ideation.  
Diagnoses were as follows:

AXIS I:  Phase of Life Problem 
(Psychological factors affecting a 
medical condition appears resolved)
AXIS II:  Narcissistic Traits noted in 
13 July report 
AXIS III:  Mixed Tension/Migraine H.A.s 
(resolved)

The Veteran separated from service in June 2003.  In October 
2003 he was afforded a VA psychiatric examination.  During 
the examination he admitted to chronic depression as far back 
as his early childhood.  He also complained of diminished 
appetite and diminished concentration, and said that he had 
to force himself to reread things to remember them.  He also 
said that he was constantly worrying about his future and 
feeling despair about it.  Mental examination found him to be 
fully oriented to time, place, and person, with no loosening 
of associations, delusions, or hallucinations.  Some blunting 
of affect was noted, but with no memory problems, 
inappropriate behavior, or suicidal or homicidal thoughts.  
Axis I diagnosis was "psychological factors affecting 
medical condition (stress related physiologic response 
affecting headaches), service-connected, dysthymic disorder 
nonservice-connected."  Unfortunately, a rationale was not 
provided.

VA treatment records dating from September 2004 chronicle 
complaints of depression and anger, and VA mental health 
records dating from July 2005 reflect diagnoses of dysthymia 
and narcissistic personality.  

In November 2008 the Board remanded the Veteran's claims for 
additional development, but the Veteran did not report for 
subsequently scheduled examinations in 2009.

38 C.F.R. § 3.655(b) provides that where the Veteran fails to 
report for examination in matters involving an original claim 
for service connection, the matter shall be decided based on 
the evidence of record.  

In this case the record contains evidence of some sort of 
psychological symptomatology during service and immediately 
thereafter.  There is also the tersest of comments in the 
October 2003 VA examination report regarding a nexus to 
service, but no rationale, and the Board is unable to 
substitute its own medical judgment.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment).  
The Board is also mindful of the Court's ruling in Clemons, 
23 Vet. App. 1 (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  The matter must accordingly be remanded for a 
medical opinion as to whether a current psychiatric disorder 
and/or cognitive impairment disorder, if found, was incurred 
during active duty service or is related to a service-
connected disability.  38 C.F.R. § 3.159(c)(4).

Additionally, a July 2005 treatment record informs that the 
Veteran's "primary source of income is from Social Security 
retirement;" however, the Board notes that the Veteran is 
not of retirement age.  Since the claims file is being 
returned, clarification should be made as to whether the 
Veteran is in receipt of Social Security disability payments; 
and if so, a request should be made for said records.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Contact the Social Security 
Administration and ascertain whether the 
Veteran is in receipt of Social Security 
disability benefits.  If so, request a copy 
of all decisional documents and medical 
records compiled pursuant to the Veteran's 
claim for Social Security disability 
benefits.  If a final decision has not yet 
been issued, the Social Security 
Administration should be asked to forward 
such a decision as soon as it becomes 
available.  The originating agency should 
take steps to ensure that the Social 
Security decision with associated records 
is made a part of the claims folder before 
the issues on appeal are re-adjudicated.

2.  Send the claims file for review by a VA 
Compensation and Pension examiner.  After 
review, the examiner is requested to opine 
as follows:  

*	whether it is at least as likely as not 
that a cognitive impairment disorder, 
if found, was incurred during active 
duty service or is secondary to (caused 
or aggravated by) a service-connected 
disability.  

*	whether it is at least as likely as not 
that an acquired psychiatric disorder, 
if found, was incurred during active 
duty service or is secondary to (caused 
or aggravated by) a service-connected 
disability.  

A rationale for all opinions proffered MUST 
be set forth in the report provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


